SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (RULE 13d-102) (Amendment No.7)* MDU COMMUNICATIONS INTERNATIONAL, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of class of securities) (CUSIP number) November 18, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on Following Pages Page 1 CUSIP No. 13G Page 2 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL VALUE FUND, L.P. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 6 SHARED VOTING POWER: 0 7 SOLE DISPOSITIVE POWER: 8 SHARED DISPOSITIVE POWER: 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.3% 12 TYPE OF REPORTING PERSON: PN CUSIP No. 13G Page 3 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.3% 12 TYPE OF REPORTING PERSON: OO CUSIP No. 13G Page 4 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL VALUE BVI, LTD. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 6 SHARED VOTING POWER: 0 7 SOLE DISPOSITIVE POWER: 8 SHARED DISPOSITIVE POWER: 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.27% 12 TYPE OF REPORTING PERSON: CO CUSIP No. 13G Page 5 1 NAME OF REPORTING PERSONS: SC-BVI PARTNERS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.27% 12 TYPE OF REPORTING PERSON: PN CUSIP No. 13G Page 6 1 NAME OF REPORTING PERSONS: PMC-BVI, INC. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.27% 12 TYPE OF REPORTING PERSON: CO CUSIP No. 13G Page 7 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL BVI, INC. I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 2.27% 12 TYPE OF REPORTING PERSON: CO CUSIP No. 13G Page 8 1 NAME OF REPORTING PERSONS: PETER M. COLLERY I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 4.67% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 13G Page 9 1 NAME OF REPORTING PERSONS: NEIL H. KOFFLER I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 4.57% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 13G Page 10 1 NAME OF REPORTING PERSONS: JOHN T. BIRD I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 4.57% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 13G Page 11 1 NAME OF REPORTING PERSONS: DAVID A. HURWITZ I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 6 SHARED VOTING POWER: 7 SOLE DISPOSITIVE POWER: 0 8 SHARED DISPOSITIVE POWER: 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 4.57% 12 TYPE OF REPORTING PERSON: IN CUSIP No. 13G Page 12 1 NAME OF REPORTING PERSONS: SC FUNDAMENTAL LLC EMPLOYEE SAVINGS AND PROFIT SHARING PLAN I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [x] (b) [_] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 6 SHARED VOTING POWER: 0 7 SOLE DISPOSITIVE POWER: 8 SHARED DISPOSITIVE POWER: 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.1% 12 TYPE OF REPORTING PERSON: EP ITEM 1. NAME OF ISSUER AND ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES (a) and (b)This Amendment No. 7 to the Statement on Schedule 13G (the “Schedule 13G”) relates to the Common Stock, par value $0.001 per share (the “Common Stock”), of MDU Communications International, Inc., a Delaware corporation (the “Issuer”).The address of the principal executive offices of the Issuer is 60-D Commerce Way, Totowa, New Jersey 07512. ITEM 2.NAME OF PERSON FILING (a)Name of Persons Filing: (i) SC Fundamental Value Fund, L.P. (ii) SC Fundamental LLC (iii) SC Fundamental Value BVI, Ltd. (iv) SC-BVI Partners (v) PMC-BVI, Inc. (vi) SC Fundamental BVI, Inc. (vii) Peter M. Collery (viii) Neil H. Koffler (ix) John T. Bird (x) David A. Hurwitz and (xi) SC Fundamental LLC Employee Savings and Profit Sharing Plan (collectively, the “Reporting Persons”) (b)Address of Principal Business Office or, if None, Residence: The principal business office of each of the Reporting Persons listed in Item 2(a) is as follows: The principal business office of each of SC Fundamental Value Fund, L.P., SC Fundamental LLC, SC-BVI Partners, PMC-BVI, Inc., SC Fundamental BVI, Inc., Peter M. Collery, Neil H. Koffler, John T. Bird and David A. Hurwitz, and SC Fundamental LLC Employee Savings and Profit Sharing Plan is 747 Third Avenue, 27th Floor, New York, New York 10017. The principal business office of SC Fundamental Value BVI, Ltd. is c/o MadisonGrey Fund Services (Cayman) Ltd., P.O. Box 10290, Grand Cayman KY1-1003, Cayman Islands.(Overnight Delivery Address: Ground Floor, Windward 1, Regatta Office Park, West Bay Road, Grand Cayman). (c), (d) and (e)For information with respect to citizenship of each of the Reporting Persons, title of class of securities and CUSIP number for the shares held by such persons, see the appropriate cover page above. ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO RULE 13d-1(b), OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS: (a)[ ] Broker or dealer registered under Section 15 of the Exchange Act; (b)[ ] Bank as defined in Section 3(a)(6) of the Exchange Act; Page 13 (c)[ ] Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d)[ ] Investment company registered under Section 8 of the Investment Company Act; (e)[ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f)[ ] An Employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g)[ ] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h)[ ] A Savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i)[ ] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j)[ ] Group, in accordance with Rule 13d-1(b)(1)(ii)(J). ITEM 4.OWNERSHIP (a) – (c)The response of each of the Reporting Persons to Items 5 through 12 of each of their respective Cover Sheets which relate to the beneficial ownership of the Common Stock of the Issuer, as of November 18, 2011, is incorporated herein by reference.The percentage ownership of each of the Reporting Persons is based on 5,485,669 shares of Common Stock outstanding as of August 12, 2011, as reported by the Issuer in its Annual Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 12, 2011. ITEM 5.OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of Securities, check the following|X|. Not applicable. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable. Page 14 ITEM 8.IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. See Exhibit No. 2 hereto. ITEM 9.NOTICE OF DISSOLUTION OF GROUP Not applicable. ITEM 10.CERTIFICATION (a)Not applicable. (b)By signing below, each of the undersigned certifies that, to the best of his or its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. [The remainder of this page intentionally left blank.] Page 15 SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Date: November 22, 2011 SC FUNDAMENTAL VALUE FUND, L.P. By: SC Fundamental LLC, as General Partner By: /s/Neil H. Koffler, Neil H. Koffler, Member SC FUNDAMENTAL LLC By: /s/Neil H. Koffler, Neil H. Koffler, Member SC FUNDAMENTAL VALUE BVI, LTD. By: SC Fundamental BVI, Inc., as managing general partner of investment manager By: /s/Neil H. Koffler, Neil H. Koffler, Vice President SC-BVI PARTNERS By: SC Fundamental BVI, Inc., as managing general partner By: /s/Neil H. Koffler, Neil H. Koffler, Vice President PMC-BVI, INC. By: /s/Neil H. Koffler, Neil H. Koffler, Secretary By: /s/Neil H. Koffler, Neil H. Koffler, Vice President Page 16 /s/Neil H. Koffler, Neil H. Koffler as Attorney-in-Fact for Peter M. Collery (1) /s/Neil H. Koffler, Neil H. Koffler /s/Neil H. Koffler, Neil H. Koffler as Attorney-in-Fact for John T. Bird (2) /s/Neil H. Koffler, Neil H. Koffler as Attorney-in-Fact for David A. Hurwitz (3) SC FUNDAMENTAL LLC EMPLOYEE SAVINGS AND PROFIT SHARING PLAN By: /s/Peter M. Collery Peter M. Collery, Trustee Executed by Neil H. Koffler as Attorney-in-Fact for Peter M. Collery.The Power of Attorney for Mr. Collery is attached as Exhibit 3 to the Amendment No. 3 to the Statement on Schedule 13G with respect to the Common Stock of BFC Financial Corporation, filed on February 4, 2010, and is incorporated herein by reference. Executed by Neil H. Koffler as Attorney-in-Fact for John T. Bird.The Power of Attorney for Mr. Bird is attached hereto as Exhibit 3 to the Statement on Schedule 13G with respect to the Common Stock of First Financial Northwest Inc., filed on September 17, 2011. Executed by Neil H. Koffler as Attorney-in-Fact for David A. Hurwitz. The Power of Attorney for Mr. Hurwitz is attached hereto as Exhibit 4 to the Statement on Schedule 13G with respect to the Common Stock of First Financial Northwest Inc., filed on September 17, 2011. Page 17 EXHIBIT INDEX Exhibit No. Document 1 Joint Filing Agreement, dated November 22, 2011, among SC Fundamental Value Fund, L.P., SC Fundamental LLC, SC Fundamental Value BVI, Ltd., SC-BVI Partners, PMC-BVI, Inc., SC Fundamental BVI, Inc., Peter M. Collery, Neil H. Koffler, John T. Bird, David A. Hurwitz and SC Fundamental LLC Employees Savings and Profit Sharing Plan, to file this Amendment No. 7 to the joint statement on Schedule 13G. 2 Identity of Members of Group Page 18
